NOT DESIGNATED FOR PUBLICATION

                                             No. 123,337

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      IN THE MATTER OF R.H.

                                   MEMORANDUM OPINION


       Appeal from Marion District Court; MICHAEL F. POWERS, judge. Opinion filed August 20, 2021.
Appeal dismissed.


       Kristen B. Patty, of Wichita, for appellant.


       No appearance by appellee.


Before ARNOLD-BURGER, C.J., SCHROEDER, J., and WALKER, S.J.


       PER CURIAM: R.H. stipulated to multiple violations of his probation and now
timely appeals the district court's discretionary decision to revoke his probation and
impose his original sentence of 24 months in the Juvenile Correctional Facility (JCF). For
the reasons explained below, we dismiss the appeal for lack of jurisdiction.


                          FACTUAL AND PROCEDURAL BACKGROUND


       On May 20, 2019, under a plea agreement, R.H. pled no contest to one count of
aggravated indecent liberties with a child, a severity level 3 person felony, and to one
count of aggravated indecent solicitation of a child, a severity level 5 person felony.
Upon R.H.'s plea, the State dismissed all remaining charges pending against him. The
district court accepted R.H.'s pleas and adjudicated him to be a juvenile offender.




                                                      1
       At the sentencing hearing, the district court sentenced R.H. to 24 months in the
JCF based on the plea agreement. The district court then granted R.H.'s request for a
departure sentence to probation and placed R.H. on intensive supervision probation for 24
months. R.H. did not file a direct appeal.


       Probation did not go well. Approximately 10 months later, the State filed a motion
to revoke R.H.'s probation based on the allegations he had failed to establish and
maintain a residence, failed to attend school, and failed to remain crime free after he was
caught possessing marijuana at school. At the revocation hearing, R.H. stipulated to the
allegations as set forth in the motion and supporting affidavit. The district court found
R.H. had violated the terms of his probation and ordered him to serve the underlying
sentence of 24 months in the JCF.


       R.H. initially filed a motion for summary disposition of his appeal under Kansas
Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). The State failed to respond, and
our court denied the request. R.H. has now filed a motion to expedite this appeal,
indicating the district court modified its ruling by ordering R.H. to be released from the
JCF on July 26, 2021, and placed on six months of aftercare. We granted the motion to
expedite the decision. The State has not filed a brief.


                                         ANALYSIS


       R.H. argues that the district court abused its discretion after revoking his probation
by imposing the underlying 24-month sentence to be served in the JCF.


       Before we address the merits of R.H.'s claims, we have a duty to question
jurisdiction on our own initiative. If jurisdiction does not exist, the appeal must be
dismissed. The right to appeal is purely a statutory right that is not contained in the



                                              2
United States or Kansas Constitutions. In re I.A., 313 Kan. ___, 2021 WL 3124060, at
*2-3 (No. 118,802, filed July 23, 2021).


       K.S.A. 2020 Supp. 38-2380 identifies and limits the orders from which a juvenile
offender may appeal. Under K.S.A. 2020 Supp. 38-2380(b), a juvenile offender may
appeal only from an order of adjudication or sentencing. The statute does not authorize
appeals from probation revocations. As discussed, appellate jurisdiction is exclusively
statutory, and our examination of K.S.A. 2020 Supp. 38-2380 reflects no right to appeal
from an order revoking probation. In re C.D.A.-C., 51 Kan. App. 2d 1007, 1011, 360 P.3d
443 (2015) (this court does not have jurisdiction to review a district court's decision to
revoke a juvenile offender's probation).


       In addition, K.S.A. 2020 Supp. 38-2380(b)(2)(A) states: "On appeal from a
judgment or conviction entered from an offense committed on or after July 1, 1999, the
appellate court shall not review: (A) Any sentence that is within the presumptive sentence
for the crime." See K.S.A. 2020 Supp. 38-2369 (setting minimum and maximum terms
for juvenile sentences). We have previously applied this statute and dismissed juvenile
offenders' appeals from presumptive sentences for lack of jurisdiction. See In re T.T., 59
Kan. App. 2d 267, 272, 480 P.3d 790 (2020); In re C.D.A.-C., 51 Kan. App. 2d at 1012.
R.H.'s sole issue on appeal is whether the district court abused its discretion after
revoking his probation by imposing the presumptive sentence. R.H. does not dispute that
his sentence is within the presumptive sentencing range. We have no jurisdiction;
therefore, we dismiss R.H.'s appeal.


       Appeal dismissed.




                                              3